DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6, 8-10, and 21-23 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed according to the reasons cited in the Notice of Allowability mailed on 26 April 2022. The additional IDS filed 27 May 2022 has also been considered and is appended to this corrected Notice of Allowability. 
The closest prior art of record of the IDS filed 27 May 2022, Voilamoz et al (JP 2014-521443), fails to disclose or make obvious a device as described in claim 1. Specifically, Voilamoz fails to disclose or make obvious a cartridge, in combination with all of the other elements of the claim, comprising “an arm projecting distally from the distal end of the barrel and having a portion that is bent at a fixed angle relative to the longitudinal central axis of the barrel” and “wherein the arm projects from the distal end of the barrel at a location offset from the longitudinal central axis so as to define a space between the longitudinal central axis and the arm where the arm and the distal end of the barrel attach.” Voilamoz discloses a cartridge (Fig. 4, Fig. 11A) with an angled needle (50, 316). However, Voilamoz fails to teach or make obvious an arm holding the needle that is bent. In addition, the angled needle is not offset from the longitudinal central axis as required by the claim. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1. Claims 2-6, 8-10, and 21-23 are allowed for incorporating the above allowable limitations due to their respective dependencies on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783